t c memo united_states tax_court richard be elizabeth s nilsen petitioners v commissioner of internal revenue respondent docket nos filed date jerome l blut for petitioners timothy s sinnott for respondent memorandum opinion couvillion special_trial_judge in these consolidated cases respondent determined that petitioners were liable for the following additions to tax for the years and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax_year sec_6653 sec_6653 sec_6661 sec_443 dollar_figure --- fifty percent of the interest due on dollar_figure fifty percent of the interest due on dollar_figure the issues for decision are whether for and petitioners are liable for the additions to tax under sec_6653 and for negligence and whether for petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax the issues in these cases relate to the participation of richard e nilsen petitioner as a limited_partner in a partnership known as blythe jojoba ii research ltd blythe ii or the partnership some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petitions were filed petitioners’ legal residence was henderson nevada petitioner is a medical doctor specializing in family practice medicine petitioner has been practicing family medicine in las vegas nevada since during or when petitioner was a medical intern he became acquainted with a financial adviser named gary sheets mr sheets at that time mr sheets began advising petitioner on various financial matters and introduced petitioner to numerous investment opportunities between the years and petitioner invested money with mr sheets approximately two or three times per year petitioner experienced a favorable rate of financial success with mr sheets' investment suggestions which consisted primarily of real_estate investments such as land development during mr sheets approached petitioner about investing in blythe ii which was being promoted as an agricultural research_and_development partnership blythe ii was the first agricultural type investment opportunity that had been proposed by mr sheets for consideration by petitioner mr sheets provided petitioner with a fairly voluminous private_placement memorandum’ the offering which described the proposed investment in and the activities to be conducted through blythe ii petitioner admittedly only scanned the document and did not carefully read each page instead petitioner passed along the offering to his certified_public_accountant gary mathis mr mathis who routinely reviewed petitioner's other investment opportunities after perusing the offering mr mathis advised petitioner that blythe ii appeared to be a reasonable investment opportunity and that petitioner should be entitled to deductions for research_and_development costs as well as other partnership expenses the private_placement memorandum consisted of some pages plus exhibits and a table of contents petitioner also contacted jack huntington mr huntington who operated huntington jewelers in las vegas to inguire about the use of jojoba bean oil in the jewelry and watch industry according to the offering one of the potential uses for oil extracted from jojoba beans was a substitute for sperm whale oil which had been banned from importation into the united_states in the early 1970's mr huntington advised petitioner that there was some concern among those in the watch industry about the availability of sperm whale oil as a lubricant and the prospects for any viable substitute petitioner did not consult an attorney or any independent expert in the area of agriculture or jojoba plants regarding whether jojoba oil could be a viable or competitive substitute for sperm whale oil petitioners nevertheless invested in blythe ii on their joint federal_income_tax return petitioners reported wages of dollar_figure from petitioner's medical practice and a loss of dollar_figure from blythe ii including the loss reported from blythe ii petitioners reported total net losses from various partnerships of dollar_figure for thus petitioners reported an adjusted_gross_income of dollar_figure and a total_tax liability of dollar_figure during date petitioners filed an amended_return for reporting an increase in adjusted_gross_income of dollar_figure due to the disallowance of another partnership loss continued on their joint federal_income_tax return petitioners reported wages of dollar_figure from petitioner's medical practice and a loss of dollar_figure from blythe ii including the loss reported from blythe ii petitioners reported total net losses from various partnerships of dollar_figure for thus petitioners reported an adjusted_gross_income of dollar_figure and a total_tax liability of dollar_figure ’ blythe ii was audited by the internal_revenue_service anda notice of final_partnership_administrative_adjustment was issued to the partnership the partnership initiated a tefra proceeding in this court and a decision was entered in utah jojoba i research v commissioner tcmemo_1998_6 which involved a similar jojoba investment program ’ in the decided case this court held that the partnerships did not directly or indirectly continued claimed on their original return on the amended_return petitioners reported a total_tax liability of dollar_figure during date petitioners filed an amended_return for reporting an increase in adjusted_gross_income of dollar_figure due to respondent's disqualification of a pension and profit-sharing_plan to which petitioner made contributions during on the amended_return petitioners reported a total_tax liability of dollar_figure the tax_matters_partner of blythe ii signed a stipulation to be bound by the outcome of utah jojoba i research v commissioner tcmemo_1998_6 bighteen docketed cases were bound by stipulation by the outcome of utah jojoba i research v commissioner supra engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding respondent's disallowance of research_and_experimental_expenditures the court found that the agreements between the partnerships and the proposed research_and_development contractor u s agri research development corp u s agri had been designed and entered into solely to provide a mechanism to disguise the capital contributions of limited partners as currently deductible expenditures the court stated that the activities of the partnerships were another example of efforts by promoters and investors in the early 1980's to reduce the cost of commencing and engaging in the farming of jojoba by claiming inaccurately that capital expenditures in jojoba plantations might be treated as research or experimental expenditures_for purposes of claiming deductions under sec_174 id as a result of blythe ii's tefra proceeding petitioners were assessed tax deficiencies of dollar_figure for and dollar_figure for plus interest subsequently respondent issued notices of deficiency to petitioners for and for affected items determining that petitioners are liable for the additions to tax for negligence under sec_6653 and and a substantial_understatement of tax under sec_6661 for these additions to tax are the subject of the instant cases the first issue is whether petitioners are liable for the additions to tax for negligence under sec_6653 and for both years at issue sec_6653 imposes an addition_to_tax in an amount equal to percent of an underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 imposes another addition_to_tax in an amount equal to percent of the interest due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations respondent’s determinations in a notice_of_deficiency are presumed correct and petitioners must establish otherwise see rule a 290_us_111 cf sec_7491 ’ respondent determined that petitioners’ underpayments were due to negligence petitioners therefore have the burden of proving they were not negligent in deducting their share of the partnership’s losses see 64_tc_651 affd 566_f2d_2 6th cir 58_tc_757 the internal_revenue_service restructuring reform act of publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary with respect to a taxpayer’s liability for penalties and additions to tax in court proceedings arising in connection with examinations commencing after date petitioners do not contend that their examination commenced after date or that sec_7491 is applicable in these cases anderson v commissioner tcmemo_1993_607 affd 62_f3d_1266 10th cir negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under like circumstances see 62_f3d_1266 10th cir affg tcmemo_1993_607 85_tc_934 glassley v commissioner tcmemo_1996_206 the focus of inquiry is on the reasonableness of the taxpayer’s actions in light of his experience and the nature of the investment see 60_tc_728 greene v commissioner tcmemo_1998_101 affd without published opinion 187_f3d_629 4th cir glassley v commissioner supra turner v commissioner tcmemo_1995_363 whether a taxpayer is negligent in claiming a tax deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction sacks v commissioner f 3d 9th cir affg tcmemo_1994_217 see greene v commissioner supra a taxpayer may avoid liability for negligence penalties under some circumstances if the taxpayer reasonably relied on competent professional advice see 89_tc_849 affd 904_f2d_1011 5th cir affd on other issue 501_us_868 such reliance however is not an absolute defense to negligence but rather a factor to be considered id for reliance on professional advice to relieve a taxpayer from the negligence addition_to_tax the taxpayer must show that the professional adviser had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see id the facts pertinent to the instant cases relating to the structure formation and operation of blythe ii are as discussed in utah jojoba i research v commissioner tcmemo_1998_6 with the exception of a few specific dates and dollar amounts blythe ii was organized in date as a limited_partnership for the described purpose of conducting research_and_development r d involving the jojoba plant the offering dated date provided for a maximum capitalization of dollar_figure consisting of limited_partnership units at dollar_figure per unit each unit required a cash downpayment of dollar_figure anda noninterest-bearing promissory note in the principal_amount of dollar_figure payable in annual installments with an acceleration provision in the event of default the offering was limited to investors with a net_worth exclusive of home furnishings and automobiles of dollar_figure or investors whose net_worth was dollar_figure exclusive of home furnishings and automobiles and who anticipated that for the taxable_year of the investment they would have gross_income equal to dollar_figure or taxable_income a -- - portion of which but for tax-advantaged investments would be subject_to a federal_income_tax rate of percent petitioners' investment was for four limited_partnership units which required an initial downpayment of dollar_figure and execution of a promissory note for dollar_figure petitioners paid dollar_figure each year from through and dollar_figure per year from through on the promissory note in petitioners made a final payment of dollar_figure the offering identified william kellen mr kellen as the general_partner and u s agri as the contractor for the r d program under an r d agreement additionally a license agreement between blythe ii and u s agri granted u s agri the exclusive right to utilize technology developed for blythe ii for years in exchange for a royalty of percent of all products produced the offering included copies of both the r d agreement and the license agreement the r d agreement was executed concurrently with the license agreement in the instant cases the blythe ii offering is included in evidence as a stipulated exhibit however the stipulated exhibit contains an incomplete copy of the r d agreement that was attached to the original offering to the extent that relevant facts are omitted due to the incomplete copy of the r d agreement or other incomplete pieces of evidence in the instant cases the court must rely on findings_of_fact in utah jojoba i research v commissioner tcmemo_1998_6 to which the partners of blythe ii agreed to be bound it is petitioners' burden to establish the context in which their deductions were taken see rule a 290_us_111 58_tc_757 according to its terms the r d agreement expired upon the partnership's execution of the license agreement since the two were executed concurrently amounts paid to u s agri by the partnership were not paid pursuant to a valid r d agreement but were passive investments in a farming venture under which the investors' return if any was to be in the form of a royalty pursuant to the licensing agreement thus as this court held in utah jojoba i research v commissioner supra the partnership was never engaged in research or experimentation either directly or indirectly moreover this court found in utah jojoba i research v commissioner supra that u s agri's attempts to farm jojoba commercially did not constitute research_and_development thereby concluding that the r d agreement was designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through large up-front deductions for expenditures that were actually capital contributions the court concluded further that the partnership was not involved in a trade_or_business and had no realistic prospect of entering into a trade_or_business with respect to any technology that was to be developed by u s agri petitioners here contend that their investment in blythe ii was motivated solely by the potential to earn a profit petitioners contend further that their reliance on the advice of their certified_public_accountant mr mathis should absolve them of liability for the negligence_penalty in these cases petitioners also argue that taking into account their experience and the nature of the investment in blythe ii they exercised the due care that a reasonable and ordinarily prudent person would have exercised under like circumstances for the reasons set forth below the court does not agree with petitioners' contentions first the principal flaw in the structure of blythe ii was evident from the face of the very documents included in the offering a reading of the r d agreement and licensing agreement both of which were included as part of the offering plainly shows that the licensing agreement canceled or rendered ineffective the r d agreement because of the concurrent execution of the two documents thus the partnership was never engaged either directly or indirectly in the conduct of any research or experimentation rather the partnership was merely a passive investor seeking royalty returns pursuant to the licensing agreement any experienced attorney capable of reading and understanding the subject documents should have understood the legal ramifications of the licensing agreement canceling out the r d agreement however petitioners never consulted an attorney in connection with this investment nor did they thoroughly read the offering themselves secondly in making their investment in blythe ii petitioners relied on the advice of their certified_public_accountant mr mathis mr sheets who was a promoter for the partnership and petitioner's brief conversation with a local jeweler about the prospects for_the_use_of jojoba bean oil in the watch and jewelry industry mr mathis admittedly made only a cursory review of the offering and advised petitioners that based on what he had read in the offering there was some basis for the investment there would be some tax advantages and the investment had at least some potential mr mathis testified that the subject tax deductions appeared reasonable to him because they were one for one deductions rather than the multiple write-off kind of investments that were floating around at that time mr mathis did not give petitioners a written opinion about the investment nor did he conduct any independent research or consult any type of agricultural or jojoba plant expert about the investment instead he relied solely on the representations made in the offering moreover when guestioned by this court mr mathis admitted that at the time he advised petitioners about blythe ii he had rarely been presented with a question concerning research_and_development expenses and he realized that such expenses would have allowed petitioners certain tax benefits above and beyond what would have been provided by an ordinary business deduction despite his relative inexperience with the deductibility of research_and_development expenses however mr mathis failed to conduct any independent investigation to determine whether the specific research_and_development proposed to be conducted by or on behalf of the partnership would have qualified for deductions under sec_174 it is also notable that mr mathis had no educational background or experience in the area of agricultural pursuits there is no evidence in the record to suggest that petitioners ever questioned mr mathis about the facts and or legal analysis upon which he based his recommendations further the record is devoid of any evidence that petitioners asked mr mathis to explain the blythe ii investment to them particularly those portions of the offering that they had opted not to read or apparently were unable to understand the facts in these cases are similar to those in glassley v commissioner tcmemo_1996_206 in which this court found that the taxpayers acted on their fascination with the idea of participating in a jojoba farming venture and their satisfaction with tax benefits of expensing their investments which were clear to them from the promoter’s presentation they passed the offering circular by their accountants for a glance -- - similarly petitioners in these cases acted on their enthusiasm for the potential uses of jojoba and acted with knowledge of the tax benefits of making the investment the evidence in this record suggests that the nature of the advice given by mr mathis was highly generalized and based primarily on a mere cursory review of the offering rather than on independent knowledge research or analysis petitioners failed to show that mr mathis had the expertise and knowledge of the pertinent facts to provide informed advice on the investment in blythe ii see freytag v commissioner t c pincite accordingly petitioners failed to establish that their reliance on the advice of mr mathis was reasonable or in good_faith see glassley v commissioner supra the court next examines petitioners' reliance on the advice of mr sheets mr sheets had no background or expertise in the areas of agriculture or jojoba plants in fact nearly all of the previous investments recommended to petitioners by mr sheets had been real_estate investments and blythe ii was the first investment of an agricultural nature advocated by him also because mr sheets was a salesperson for this investment he had a personal profit_motive and thus a conflict of interest in advising petitioners to purchase the limited_partnership interests the advice petitioners allegedly received from mr sheets fails as a defense to negligence due to his lack of -- - competence to give such advice and the clear presence of a conflict of interest see 91_tc_524 petitioners' reliance on the advice of mr sheets was unreasonable under the circumstances outside of mr mathis and mr sheets petitioner's sole inguiry into the viability of this partnership's operations was his contact with a jeweler mr huntington who advised petitioner that there were concerns in the watch industry about the lack of availability of sperm whale oil as a lubricant and the prospects for any viable substitute for this oil the court finds it notable that the offering listed at least fifteen potential uses of jojoba nuts only one of which was a lubricant substitute for sperm whale oil yet petitioners chose to explore only one of those potential uses by contacting a local jeweler some other potential uses listed in the offering were cosmetics shampoos and soaps sunscreens pharmaceuticals cooking oils disinfectants polishing waxes corrosion inhibitors candles animal feed supplements and fertilizer being a physician it seems logical that petitioner would have had some access to information about the use of jojoba in the pharmaceutical arena however petitioner failed to pursue this possibility petitioners' failure to investigate any of the other enumerated potential uses of jojoba plants was unreasonable under the circumstances petitioners had no legal or agricultural background or training yet they consulted no source of such information prior to investing more than dollar_figure in blythe ii petitioners contend that based on the amount of money they were investing in blythe ii they couldn't justify spending additional funds to research the partnership and its proposed activities petitioners argue further that they didn't know where or how to find an appropriate expert to examine the investment on the contrary the court believes that at a minimum petitioners could have contacted an attorney to review the offering provide legal advice surrounding the partnership and explain the legal ramifications of the licensing agreement canceling out the r d agreement a reasonable and ordinarily prudent investor under the circumstances would have consulted an attorney additionally the court does not believe that petitioners would have experienced a great degree of difficulty or incurred a great deal of expense in contacting the agricultural department of a nearby college or university or going to another reliable source to inguire about the research_and_development of jojoba plants and their potential commercial usage if any again a reasonable and ordinarily prudent investor would have at least attempted to make this type of inquiry under the circumstances ’ in utah jojoba i research v commissioner t c memo continued -- - petitioners were not naive investors and should have recognized the need for independent professional advice see 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir glassley v commissioner t c memo in fact the offering cautioned that prospective investors should not construe this memorandum or any prior or subsequent communications as constituting legal or tax_advice and urged investors to consult their own counsel as to all matters concerning this investment the offering was replete with statements including the cover page statement that this offering involves a high degree of risk warning of tax risks involved with the investment and the highly speculative nature of the commercial viability of the jojoba plant the offering contained inconsistent information such as the statement on page that the general_partner has limited experience in dealing in jojoba beans and is mainly relying on the r d contractor to develop technology and plant cultivars over the term of the r d agreement contrasted with the statement on page that the continued the court noted that there were experimental jojoba plantations located at the university of california at riverside california of which the general_partner of blythe ii mr kellen was aware general_partner pioneered the development of the blythe airport as an alfalfa ranch and jojoba farming in desert center and was familiar with the development of jojoba citrus vineyards alfalfa and asparagus such inconsistencies should have raised a healthy suspicion in the mind of a reasonable and ordinarily prudent investor even one lacking any legal tax or agricultural background however petitioner testified that prior to investing some dollar_figure in blythe ii he did not even bother to read the entire offering nor did he make an effort to obtain a reasonable understanding of those portions that he did read moreover petitioners failed to monitor the progress of their investment after purchasing the limited_partnership interests the court is mindful that the court_of_appeals for the ninth circuit ninth circuit the court to which appeals in these cases would lie has held that experience and involvement of the general_partner and the lack of warning signs could reasonably lead investors to believe they were entitled to deductions in light of the undeveloped state of the law regarding sec_174 see 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 in its holding the ninth circuit explained that the supreme court's decision in 416_us_500 left unclear the extent to which research must be in connection with a trade or - - business for purposes of qualifying for an immediate deduction under sec_174 however in the instant cases the partnership was neither engaged in a trade_or_business nor conducting research_and_development either directly or indirectly additionally the experience in jojoba research_and_development of the general_partner of blythe ii mr kellen was guestionable at best as evidenced by conflicting statements in the offering also it is apparent from the evidence presented in these cases that mr kellen had minimal involvement in the partnership petitioners are precluded from relying upon a lack of warning as a defense to negligence when there is no evidence that a reasonable investigation was ever made and the offering materials contained many warnings of the tax risks associated with the investment on this record the court finds that petitioners did not exercise the due care of reasonable and ordinarily prudent persons under the circumstances consequently the court holds that petitioners are liable for the negligence additions to tax under sec_6653 and for each of the years at issue respondent is sustained on this issue the second issue is whether petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 --- - sec_8002 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable toa substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure see sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement that the taxpayer shows is attributable to either the tax treatment of any item for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper see sec_6661 c ii second disclosure whether or not adequate will not reduce the amount of the understatement see sec_6661 b c substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary positions sec_1 b income_tax regs petitioners appear to argue that no authority other than sec_174 itself existed -- - at the time they claimed the relevant loss however their reliance on sec_174 standing alone does not provide the substantial_authority required under sec_6661 and accompanying regulations petitioners have failed to show that substantial_authority existed for the tax treatment of the blythe ii loss on their return adequate_disclosure of the tax treatment of a particular item may be made either in a statement attached to the return or on the return itself if it 1s in accordance with the requirements of revproc_83_21 1983_1_cb_680 see sec_1 b and c income_tax regs the record indicates that petitioners did not attach a statement to their return disclosing the specific facts surrounding their blythe ii loss deduction revproc_83_21 supra applicable to tax returns filed in lists information that would be deemed sufficient disclosure if listed on the return itself without the necessity of attaching an additional statement to the return however none of the specific tax items referenced in revproc_83_21 are relevant to the instant cases if disclosure is not made in compliance with the regulations or the revenue_procedure adequate_disclosure on the return may still be satisfied if sufficient information is provided to enable respondent to identify the potential controversy involved see schirmer v commissioner 89_tc_277 petitioners appear to - - argue that the blythe ii deduction was clearly indicated on their return however a mere claiming of the loss without further explanation is not sufficient to alert respondent to the controversial sec_174 deduction of which the partnership loss consisted petitioners have failed to show that the relevant facts pertaining to their blythe ii loss deduction were adequately disclosed on their return ’ finally sec_6661 provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith this court reviews for abuse_of_discretion the secretary’s failure to waive the addition_to_tax see 110_tc_189 petitioners argue that they acted in good_faith and reasonably relied upon the advice of mr mathis in claiming the relevant loss however nothing in the record indicates that petitioners requested a waiver for good_faith and reasonable_cause under sec_6661 in the absence of such a reguest this court cannot review respondent’s determination for an abuse_of_discretion see id in any event petitioners have not shown that they met the tests of reasonable_cause and good_faith as noted earlier even if an adequate_disclosure had been made on the return such disclosure would not reduce the amount of the understatement attributable to a tax_shelter_item -- - petitioners have failed to prove that they had substantial_authority for their treatment of the partnership loss and that they adequately disclosed the relevant facts of that treatment the understatement upon which the addition_to_tax was imposed was dollar_figure the understatement is substantial because it exceeds the greater of dollar_figure or percent of the amount required to be shown on the return on this record the court holds that petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax for respondent is sustained on this issue finally to the extent the court has failed to address an argument of petitioners herein the court concludes such argument 1s without merit decisions will be entered for respondent it the amount required to be shown on the return was dollar_figure percent of which equals dollar_figure
